—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Goldstein, J.), dated May 30, 1996, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants met their initial burden of establishing that the plaintiff did not sustain a "serious injury” within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955, 956-957). In opposition to the defendant’s motion for summary judgment, the plaintiff submitted a purported "affirmation” from his examining physician which was not in admissible form, as it did not comply with thé requirements of CPLR 2106. Accordingly, the plaintiff failed to raise a question of fact as to the "seriousness” of his injuries, with the result that summary judgment was properly granted to the defendants (see, e.g., Pagano v Kingsbury, 182 AD2d 268; see also, Zargary v Finisia Enters., 205 AD2d 683; Traugott v Konig, 184 AD2d 765). Bracken, J. P., O’Brien, Santucci, Friedmann and Gold-stein, JJ., concur.